DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob Eberhardt: “ZoKrates - A Toolbox for zkSNARKs on Ethereum”, Youtube, 4 November 2017 (2017-11-04), page 1 pp., XP054979013, Retrieved from the Internet: URL:https://www.youtube.com/watch?v=sSlryw_b5J 0&t=4s hereinafter referred to as Eberhardt in view of Andreas M. Antonopoulos: "Mastering Bitcoin - Unlocking Digital Cryptocurrencies" In: "Mastering bitcoin : [unlocking digital cryptocurrencies]", 20 December 2014 (2014-12-20), O'Reilly Media, Beijing Cambridge Farnham Koln Sebastopol Tokyo, XP055306939, ISBN: 978-1-4493-7404-4 page 134 - page 138 page 124 tables 5.2-5.5 hereinafter referred to as Antonopoulos.
Regarding Claims 1, 14, and 15, Eberhardt discloses A computer-implemented method comprising: generating…a transaction comprising…script [14:52, verification smart contract] 
that encodes a set of conditions for transferring control of the digital asset, satisfaction of the set of conditions to be determined based at least in part on a verification key [5:13, verification key] 
and a proof; [5:41, proof] 
generating the proof; [5:41, generate a proof] 
and verifying the set of conditions are satisfied based at least in part on the…script and the…script; [5:41, proof] 
and transferring control of the digital asset in response to verifying satisfaction of the set of conditions. [1:17-1:26, after the processing off chain is done the result is written back to the blockchain]
Eberhardt does not explicitly teach a transaction output of… an indication of a digital asset and a locking… a transaction input of the transaction, the transaction input comprising: an identifier associated with the transaction output; and an unlocking script comprising…locking…unlocking.
Antonopoulos teaches a transaction output of… an indication of a digital asset and a locking… a transaction input of the transaction, the transaction input comprising: an identifier associated with the transaction output; and an unlocking script comprising…locking…unlocking [Pages 124, 134-138, discloses generating a transaction output of a transaction comprising an indication of a digital asset and a locking script, generating a transaction input of the transaction, the transaction input comprising an identifier associated with the transaction output and an unlocking script, the unlocking script comprising data, using the locking script and the unlocking script for the verification] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Antonopoulos with the disclosure of Eberhardt. The motivation or suggestion would have been for a more secure transaction by including the proof in an unlocking script.
Regarding Claims 2, 16, and 19, Eberhardt discloses wherein the verification key comprises a first plurality of elements of a finite field [10:31, compute a verification key – the verification key is computed and therefore would include “elements of a finite field”] 
and the proof comprises a second plurality of elements of the finite field. [5:41-5:44, then generate a proof that it correctly executed – the proof is generated and therefore would include “elements of a finite field”]
Regarding Claims 3, 17, and 20, Eberhardt discloses wherein elements of the finite field are points on an elliptic curve. [12:23-12:26, proof it consists of eight elliptic curve points]
Regarding Claims 4 and 18, Eberhardt does not explicitly teach wherein the elements of the finite field are encoded in a compressed format.
Antonopoulos teaches wherein the elements of the finite field are encoded in a compressed format. [page 136, Another important part of the P2SH feature is the ability to encode a script hash as an address, as defined in BIP0013" P2SH addresses are Base58Check encodings of the 20-byte hash of a script, just like bitcoin addresses are Base58Check encodings of the 20-byte hash of a public key] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Antonopoulos with the disclosure of Eberhardt. The motivation or suggestion would have been for a more secure transaction.
Regarding Claim 7, Eberhardt does not explicitly teach wherein: the unlocking script further comprises a redeem script, wherein the verification key and the redeem script are to satisfy the set of conditions; and the locking script encodes a condition of the set of conditions that a hash of the redeem script matches a predetermined value.
Antonopoulos teaches wherein: the unlocking script further comprises a redeem script, wherein the verification key and the redeem script are to satisfy the set of conditions; and the locking script encodes a condition of the set of conditions that a hash of the redeem script matches a predetermined value. [page 136, First, the redeem script is checked against the locking script to make sure the hash matches: <2 PK1 PK2 PK3 PK4 PKS 5 OP JHECKMUL TI.SIG> OP _HASH16l'l <redeem scriptHash> OP _EQUAL If the redeem script hash matches, then the unlocking script is executed on its own, to unlock the redeem script] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Antonopoulos with the disclosure of Eberhardt. The motivation or suggestion would have been for a more secure transaction.
Regarding Claim 8, Eberhardt does not explicitly teach wherein the redeem script is less than or equal to 520 bytes in size.
Antonopoulos teaches wherein the redeem script is less than or equal to 520 bytes in size. [page 135, 20-byte hash of redeem script] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Antonopoulos with the disclosure of Eberhardt. The motivation or suggestion would have been for a more secure transaction.
Regarding Claim 9, Eberhardt does not explicitly teach wherein the unlocking script comprises one or more elements of the verification key.
Antonopoulos teaches wherein the unlocking script comprises one or more elements of the verification key. [page 135, Unlocking Script Sig 1 Sig2 – the sig1 and sig2 are elements of the verification key] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Antonopoulos with the disclosure of Eberhardt. The motivation or suggestion would have been for a more secure transaction.
Regarding Claim 10, Eberhardt does not explicitly teach wherein the transaction is a P2SH transaction in accordance with a Bitcoin-based protocol.
Antonopoulos teaches wherein the transaction is a P2SH transaction in accordance with a Bitcoin-based protocol. [page 135, Pay- to--Script- Hash (P2SH) was developed. to resolve these practical difficulties and to make the use of complex scripts as easy as a payment to a bitcoin address. With P2SH payments, the complex locking script is replaced with its digital fingerprint, a cryptographic hash. When a transaction attempting to spend the UTXO is presented later, it must contain the script that matches the hash, in addition to the unlocking script] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Antonopoulos with the disclosure of Eberhardt. The motivation or suggestion would have been for a more secure transaction.
Regarding Claim 11, Eberhardt discloses wherein the transaction is a standard transaction in accordance with a blockchain-based protocol. [0:36-0:40, how transaction processing works and traditional blockchain networks]
Regarding Claim 12, Eberhardt does not explicitly teach wherein the locking script and unlocking script are encoded in a stack- based scripting language.
Antonopoulos teaches wherein the locking script and unlocking script are encoded in a stack- based scripting language. [page 124, Every bitcoin client will validate transactions by executing the locking and unlocking scripts together. For each input in the transaction, the validation software will first retrieve the UTXO referenced by the input. That UTXO contains a locking script defining the conditions required to spend it. The validation software will then take the unlocking script contained in the input that is attempting to spend this UTXO and execute the two scripts] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Antonopoulos with the disclosure of Eberhardt. The motivation or suggestion would have been for a more secure transaction.
Regarding Claim 13, Eberhardt discloses wherein the set of conditions comprise a bilinear constraint. [4:54-5:03, for example RSA encryption uses a different similar construction from that circuit or rank one constraint system]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt in view of Antonopoulos, as applied to Claim 1, above, and further in view of MATTEO CAMPANELLI ET AL: "Zero-Knowledge Contingent Payments Revisited: Attacks and Payments for Services", IACR, INTERNATIONAL ASSOCIATION FOR CRYPTOLOGIC RESEARCH, vol. 20171101:190916 9 June 2017 (2017-06-09), pages 1-26, XP061023635, Retrieved from the Internet: URL:http://eprint.iacr.org/2017/566.pdf hereinafter referred to as Campanelli.
Regarding Claim 6, the combination of Eberhardt and Antonopoulos does not explicitly teach wherein the locking script comprises instructions that, contingent upon a condition of the set of conditions being unsatisfied by the unlocking script, reclaim the digital asset for a provider of the digital asset.
Campanelli teaches wherein the locking script comprises instructions that, contingent upon a condition of the set of conditions being unsatisfied by the unlocking script, reclaim the digital asset for a provider of the digital asset. [page 10, Also notice the second condition in the transaction that specifies that after a certain amount of time elapses, Bob can himself claim the output of this transaction. This is a refund clause that allows Bob to reclaim his output in case Alice decides not to post k. Without this clause, in the event that Alice decides not to complete the protocol and publish k] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Campanelli with the disclosures of Eberhardt and Antonopoulos. The motivation or suggestion would have been to prevent loss of funds. (page 10)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 5, the closest prior art of record, Eberhardt, Antonopoulos, and Campanelli does not explicitly teach nor suggest in detail, wherein a client encodes the transaction input with the verification key and a first digital certificate associated with the client and a worker encodes the transaction input with the proof and a second digital certificate associated with the worker in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497